STOCK PURCHASE AGREEMENT
 
This STOCK PURCHASE AGREEMENT (this “Agreement”) is made as of this ___ day of
November, 2009 by and between Camden Learning Corporation, a Delaware
corporation (“Buyer” or “Camden”) and the signatory on the execution page hereof
and its affiliates (collectively, “Seller”).1
 
WHEREAS, Camden was organized for the purpose of acquiring, through a merger,
capital stock exchange, asset acquisition or other similar business combination,
an operating business (“Business Combination”); and
 
WHEREAS, Camden consummated an initial public offering in November, 2007 (“IPO”)
in connection with which it raised gross proceeds of $53,010,400, a significant
portion of which was placed in a trust fund established by Camden for the
benefit of its public stockholders (the “Trust Account”) pending the
consummation of a Business Combination, or the dissolution and liquidation of
Camden in the event it is unable to consummate a Business Combination on or
prior to November 29, 2009; and
 
WHEREAS, Camden has entered into that certain Agreement and Plan of
Reorganization as amended and restated in its entirety on August 11, 2009 and
further amended on October 26th, 2009 by Amendment No. 1 to the Amended and
Restated Agreement and Plan of Reorganization (as amended, the “Merger
Agreement”) pursuant to which Dlorah Subsidiary, Inc., a newly formed,
wholly-owned subsidiary of Camden (‘‘Merger Sub’’), will merge with and into
Dlorah, Inc., a South Dakota corporation which owns and operates National
American University (Dlorah, Inc., together with its divisions and subsidiaries,
is referred to herein as “Dlorah”), with Dlorah surviving as a wholly-owned
subsidiary of Camden, as a result of which the stockholders of Dlorah will
contribute all of the outstanding capital stock of Dlorah to Camden in exchange
for shares of a newly created class of common stock, common stock purchase
warrants and restricted shares of Camden’s currently authorized common stock
(the “Acquisition”); and
 
WHEREAS, pursuant to certain provisions in Camden’s Certificate of
Incorporation, as amended (the “Certificate of Incorporation”), a holder of
Camden’s shares of common stock, par value $.0001 per share (the “Common
Stock”), issued in Camden’s initial public offering (“IPO”) may, if it votes
against the Business Combination, demand that Camden redeem such Common Stock
into cash (“Redemption Rights”); and
 
WHEREAS, the Acquisition will not be consummated if the holders of 30% or more
of the Common Stock issued in the IPO vote against the Acquisition and request
Redemption Rights; and
 

--------------------------------------------------------------------------------

1 “Affiliates” shall have the meaning ascribed to such term under Rule 501 of
Regulation D of the Securities Exchange Act of 1934, as amended.
 
 
 

--------------------------------------------------------------------------------

 
 
WHEREAS, Buyer has requested Seller sell, and Seller has agreed to sell, the
number of shares of Common Stock set forth on the signature page hereof (the
“Shares”); and
 
NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and other good and valuable consideration, the sufficiency of which is hereby
acknowledged, the parties hereby agree as follows:
 
ARTICLE I
Purchase and Closing


Section 1.01                                Purchase.  Seller hereby agrees to
sell to Buyer and Buyer hereby agrees to purchase from Seller at the Closing (as
defined below) the Shares at $____ per share (the “Purchase Price Per Share”)
for the aggregate purchase price set forth on the signature page hereto (the
“Aggregate Purchase Price”).  Following the execution of this Agreement, Buyer
hereby agrees to provide irrevocable instructions to its transfer agent in the
form attached hereto as Exhibit A, to deliver the Aggregate Purchase Price at
the Closing.  Buyer’s obligation to purchase the Shares from Seller shall be
conditioned on the consummation of the Acquisition.
 
Section 1.02                                Closing. The closing of the purchase
and sale of the Shares (“Closing”) will occur as soon as practicable, but in no
event more than (1) business day after: (i) the liquidation of Buyer’s Trust
Account in connection with the consummation of the Acquisition and (ii) the
settlement of all (and not less than all) of the Shares following Seller’s
delivery of the Shares to an account specified by Buyer using the Depository
Trust Company’s DWAC (Deposit/Withdrawal at Custodian) System.  At the Closing,
Buyer shall pay Seller the Aggregate Purchase Price by wire transfer from
Camden’s Trust Account of immediately available funds to an account specified by
Seller.  It shall be a condition to the obligation of Buyer on the one hand and
Seller on the other hand, to consummate the transfer of the Shares and payment
of the Aggregate Purchase Price contemplated hereunder that the other party’s
representations and warranties are true and correct at the Closing with the same
effect as though made on such date, unless waived in writing by the party to
whom such representations and warranties are made.
 
ARTICLE II
Voting of the Shares; Proxy and Waiver of Redemption


Section 2.01                                Voting; Redemption.  In further
consideration of the Aggregate Purchase Price, Seller hereby agrees that as soon
as practicable, Seller will send electronic and written instructions to its
prime broker holding the Shares to vote the Shares in favor of the Acquisition
and each of the other proposals (the “Proposals”) to be submitted at the special
meeting, or adjournment thereof called for by Camden for the purpose of voting
upon (i) the Acquisition and (ii) any other proposal set forth in Camden’s
definitive proxy statement describing the Acquisition and Proposals (the
“Meeting”), each in the manner set forth in such definitive proxy statement.
 
 
2

--------------------------------------------------------------------------------

 
 
Section 2.02                                Prior Votes.  If Seller has already
voted in connection with the Meeting, Seller shall either (i) send electronic
and written instructions to its prime broker holding the Shares to withdraw and
revoke its vote against the Acquisition and Proposals with respect to the Shares
and shall then send electronic and written instructions to its prime broker to
vote the Shares in accordance with Section 2.01 or (ii) continue to vote the
Shares in favor of the Acquisition and the Proposals; provided, further, that in
all applicable cases, Seller shall rescind its demand, or not demand, its
Redemption Rights with respect to the Shares.
 
Section 2.03                                Appointment of Proxy.  Seller hereby
appoints David Warnock as its true and lawful proxy and attorney-in-fact, with
full power of substitution, to vote all of the Shares in accordance with the
terms of this Agreement.  The proxy and power of attorney granted herein shall
be deemed to be coupled with an interest, shall be irrevocable during the term
of this Agreement, and shall survive the death, disability, incompetency,
bankruptcy, insolvency or dissolution of Seller. Furthermore, Seller will, from
time to time as reasonably requested by Buyer, execute and deliver such further
instruments, ancillary agreements or other documents or take such other actions
as may be necessary or advisable to give effect to, confirm, evidence or
effectuate the purposes of the proxy granted by this Section 2.03.  Upon the
termination of this Agreement in accordance with Section 7.01, this Section 2.03
shall be of no further force and effect.
 
Section 2.04                                Evidence of Vote.  Seller shall
provide further evidence of both (i) its vote in favor of the Acquisition and
Proposals, and (ii) its non-demand or withdrawal of Redemption Rights, within
one (1) business day of any reasonable request by Buyer for such evidence.
 
Section 2.05                                Waiver of Right of Redemption.  By
entering into this Agreement, Seller hereby waives its rights to redeem the
Shares.  The waiver granted by Seller pursuant to this Section 2.05 is
irrevocable unless and until this Agreement is terminated in accordance with
Section 7.01 and is granted in consideration of Buyer entering into this
Agreement and incurring certain related fees and expenses.
 
ARTICLE III
Representations and Warranties of the Seller


Seller hereby represents and warrants to Buyer on the date hereof and on the
Closing Date that:
 
Section 3.01                                Sophisticated Seller.  Seller is
sophisticated in financial matters and is able to evaluate the risks and
benefits attendant to the sale of Shares to Buyer.
 
Section 3.02                                Independent Investigation.  Seller,
in making the decision to sell the Shares to Buyer, has not relied upon any oral
or written representations or assurances from Buyer or any of its officers,
directors or employees or any other representatives or agents of Buyer other
than as set forth in this Agreement.  Seller has had access to all of the
filings made by Camden with the SEC, pursuant to the Securities Exchange Act of
1934, as amended (the “Exchange Act”) and the Securities Act of 1933, as
amended, in each case to the extent available publicly via the SEC’s Electronic
Data Gathering, Analysis and Retrieval system.
 
 
3

--------------------------------------------------------------------------------

 
 
Section 3.03                                Authority.  This Agreement has been
validly authorized, executed and delivered by Seller and, assuming the due
authorization, execution and delivery thereof by Buyer, is a valid and binding
agreement enforceable in accordance with its terms, subject to the general
principles of equity and to bankruptcy or other laws affecting the enforcement
of creditors’ rights generally.  The execution, delivery and performance of this
Agreement by Seller does not and will not conflict with, violate or cause a
breach of, constitute a default under, or result in a violation of (i) any
agreement, contract or instrument to which Seller is a party which would prevent
Seller from performing its obligations hereunder or (ii) any law, statute, rule
or regulation to which Seller is subject.
 
Section 3.04                                No Legal Advice from Buyer.   Seller
acknowledges that is has had the opportunity to review this Agreement and the
transactions contemplated by this Agreement with Seller’s own legal counsel,
investment and tax advisors.  Seller is not relying on any statements or
representations of Buyer or any of its representatives or agents for legal, tax
or investment advice with respect to this Agreement or the transactions
contemplated by the Agreement.
 
Section 3.05                                Ownership of Shares.  Seller is the
legal and beneficial owner of the Shares and will transfer to Buyer at the
Closing good and marketable title to the Shares free and clear of any liens,
claims, security interests, options, charges or any other encumbrance
whatsoever.  The Seller beneficially owned all of the Shares as of the close of
the trading day on November 5, 2009 and has the sole right to exercise
Redemption Rights and vote the Shares, whether at the Meeting or upon action by
written consent, with respect to all of the Shares. Except as provided by this
Agreement, Seller has not, directly or indirectly, granted any proxies or
entered into any voting trust or other agreement or arrangement with respect to
the voting, regardless of whether such vote would occur at the Meeting or upon
action by written consent, of any of the Shares.
 
Section 3.06                                Number of Shares.  The Shares being
transferred pursuant to this Agreement represent all of the Common Stock
beneficially owned by Seller as of the date hereof, including any such shares of
Common Stock which may result from the exercise of any option, call or other
derivative security interest.
 
Section 3.07                                Cash Account.  If the Shares are not
currently held in an account which prohibits rehypothecation by the Seller’s
prime broker, Seller will transfer the Shares into such an account as soon as
practicable following the execution of this Agreement; provided, however, in no
event shall such transfer occur more than two (2) business days from the
execution of this Agreement.
 
Section 3.08                                Seller Taxes.  Seller understands
that Seller (and not the Buyer) shall be responsible for any and all tax
liabilities of Seller that may arise as a result of the transactions
contemplated by this Agreement.
 
 
4

--------------------------------------------------------------------------------

 
 
Section 3.09                                Aggregate Purchase Price
Negotiated.  Seller represents and understands that both the number of Shares
and the Aggregate Purchase Price were negotiated figures by the parties and that
the terms and conditions by the parties of this Agreement may differ from
arrangements entered into with other holders of Common Stock.
 
Section 3.10                                Finder’s Fees.  No investment
banker, broker, finder or other intermediary is entitled to a fee or commission
from Camden in respect of this Agreement based upon any arrangement or agreement
made by or on behalf of Seller.
 
ARTICLE IV
Representations and Warranties of the Buyer


Buyer hereby represents and warrants to Seller on the date hereof and on the
Closing Date that:
 
Section 4.01                                Sophisticated Buyer.  Buyer is
sophisticated in financial matters and is able to evaluate the risks and
benefits attendant to the purchase of Shares from Seller.
 
Section 4.02                                Independent Investigation.  Buyer,
in making the decision to purchase the Shares from Seller, has not relied upon
any oral or written representations or assurances from Seller or any of its
officers, directors, partners or employees or any other representatives or
agents of Seller other than as set forth in this Agreement.
 
Section 4.03                                Authority.  This Agreement has been
validly authorized, executed and delivered by Buyer and assuming the due
authorization, execution and delivery thereof by Seller, is a valid and binding
agreement enforceable in accordance with its terms, subject to the general
principles of equity and to bankruptcy or other laws affecting the enforcement
of creditors’ rights generally.  The execution, delivery and performance of this
Agreement by Buyer does not and will not conflict with, violate or cause a
breach of, constitute a default under, or result in a violation of (i) any
agreement, contract or instrument to which Buyer is a party which would prevent
Buyer from performing its obligations hereunder or (ii) any law, statute, rule
or regulation to which Buyer is subject.
 
Section 4.04                                No Legal Advice from Seller.  Buyer
acknowledges that is has had the opportunity to review this Agreement and the
transactions contemplated by this Agreement with Buyer’s own legal counsel,
investment and tax advisors.  Buyer is relying solely on such counsel and
advisors and not on any statements or representations of Seller or any of its
representatives or agents for legal, tax or investment advice with respect to
this Agreement or the transactions contemplated by this Agreement.
 
Section 4.05                                Buyer Taxes.  Buyer understands that
Buyer (and not the Seller) shall be responsible for any and all tax liabilities
of Buyer that may arise as a result of the transactions contemplated by this
Agreement.
 
 
5

--------------------------------------------------------------------------------

 


ARTICLE V
Negative Covenants of the Seller


Section 5.01                                No Further Acquisitions of Camden
Securities.  Seller hereby covenants and agrees that following the execution of
this Agreement and prior to Closing, Seller shall not acquire any Common Stock,
other securities of Camden convertible into or exchangeable for shares of Common
Stock in Camden or any options, calls or other rights to acquire Common Stock of
Camden or similar securities or rights that are derivative of, or provide
economic benefits based, directly or indirectly, on the value or price of, any
Common Stock or other securities of Camden.
 
Section 5.03                                No Borrowing of the Shares.  Seller
hereby covenants and agrees that it shall not allow the Shares to be borrowed
by, or lent to, any other person or entity whatsoever during the term of this
Agreement.
 
Section 5.02                                No Other Proxies or Voting
Agreements.  Seller hereby covenants and agrees that except pursuant to the
terms of this Agreement, Seller shall not, directly or indirectly, (i) grant any
proxies or enter into any voting trust or other agreement or arrangement with
respect to the voting of any of the Shares, regardless of whether such vote
would occur at the Meeting or upon action by written consent or (ii) sell,
assign, transfer, encumber or otherwise dispose of, or enter into any contract,
option or other arrangement or understanding with respect to the direct or
indirect assignment, transfer, encumbrance or other disposition of, any of the
Shares during the term of this Agreement. Seller shall not seek or solicit any
such assignment, transfer, encumbrance or other disposition or any such
contract, option or other arrangement or understanding with respect to the
Shares and agrees to notify Buyer promptly, and to provide all details requested
by Buyer, if Seller shall be approached or solicited, directly or indirectly, by
any person with respect to the Shares.
 
ARTICLE VI
Acknowledgement; Waiver


Section 6.01                                Acknowledgement; Waiver.  Seller (i)
acknowledges that Buyer may possess or have access to material non-public
information which has not been communicated to Seller; (ii) hereby waives any
and all claims, whether at law, in equity or otherwise, that he, she, or it may
now have or may hereafter acquire, whether presently known or unknown, against
Buyer or any of its officers, directors, employees, agents, affiliates,
subsidiaries, successors or assigns relating to any failure to disclose any
non-public information in connection with the transactions contemplated by this
Agreement, including without limitation, any such claims arising under the
securities or other laws, rules and regulations, and (iii) is aware that Buyer
is relying on the foregoing acknowledgement and waiver in clauses (i) and (ii)
above, respectively, in connection with the transactions contemplated by this
Agreement.
 
 
6

--------------------------------------------------------------------------------

 
 
ARTICLE VII
Miscellaneous


Section 7.01                                Termination.  Notwithstanding any
provision in this Agreement to the contrary, this Agreement shall become null
and void and of no further force and effect upon the earlier to occur: (i)
termination by the written agreement of the parties to this Agreement or (ii)
the day on which the Company terminates the Acquisition.
 
Section 7.02                                Counterparts; Facsimile.  This
Agreement may be executed in any number of counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same instrument.  This Agreement or any counterpart may
be executed via facsimile transmission, and any such executed facsimile copy
shall be treated as an original.
 
Section 7.03                                Governing Law.  This Agreement shall
for all purposes be deemed to be made under and shall be construed in accordance
with the laws of the State of Delaware.  Each of the parties hereby agrees that
any action, proceeding or claim against it arising out of or relating in any way
to this Agreement shall, to the fullest extent applicable, be brought and
enforced first in the Delaware Chancery Court, then to such other court in the
State of Delaware as appropriate and irrevocably submits to such jurisdiction,
which jurisdiction shall be exclusive.  Each of the parties hereby waives any
objection to such exclusive jurisdiction and that such courts represent an
inconvenient forum.
 
Section 7.04                                Remedies Cumulative.  Each of the
parties hereto acknowledges and agrees that, in the event of any breach of any
covenant or agreement contained in this Agreement by the other party, money
damages may be inadequate with respect to any such breach and the non-breaching
party may have no adequate remedy at law.  It is accordingly agreed that each of
the parties hereto shall be entitled, in addition to any other remedy to which
they may be entitled at law or in equity, to seek injunctive relief and/or to
compel specific performance to prevent breaches by the other party hereto of any
covenant or agreement of such other party contained in this
Agreement. Accordingly, Seller hereby agrees Buyer is entitled to an injunction
prohibiting any conduct by the Seller in violation of this Agreement and shall
not seek the posting of any bond in connection with such request for an
injunction. Furthermore, in any action by Buyer to enforce this Agreement,
Seller waives its right to assert any counterclaims and its right to assert
set-off as a defense.  The prevailing party agrees to pay all costs and
expenses, including reasonable attorneys' and experts' fees that such prevailing
party may incur in connection with the enforcement of this Agreement.
 
Section 7.05                                Severability.  If any term,
provision or covenant of this Agreement is held by a court of competent
jurisdiction or other authority to be invalid, void or unenforceable, the
remainder of the terms, provisions and covenants of this Agreement shall remain
in full force and effect and shall in no way be affected, impaired or
invalidated
 
 
7

--------------------------------------------------------------------------------

 
 
Section 7.06                                Binding Effect; Assignment.  This
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective legal representatives, successors and permitted
assigns.  This Agreement shall not be assigned by either party without the prior
written consent of the other party hereto.
 
Section 7.07                                Headings.  The descriptive headings
of the Sections hereof are inserted for convenience only and do not constitute a
part of this Agreement.
 
Section 7.08                                Entire Agreement; Changes in
Writing.  This Agreement constitutes the entire agreement among the parties
hereto and supersedes and cancels any prior agreements, representations and
warranties, whether oral or written, among the parties hereto relating to the
transaction contemplated hereby.  Neither this Agreement not any provision
hereof may be changed or amended orally, but only by an agreement in writing
signed by the other party hereto.
 
Section 7.09                                Trust Waiver.  The Trust Account is
invested in U.S. government securities in a trust account at JP Morgan Chase
Bank, N.A. and held in trust by Continental Stock Transfer & Trust Company (the
“Trustee”) pursuant to the Investment Management Trust Account Agreement, dated
as of November 29, 2007, between Camden and Trustee.  Other than with respect to
the Aggregate Purchase Price to be paid to Seller in connection with this
Agreement, Seller agrees that it does not now have, and shall not at any time
have, any claim to, or make any claim against, the Trust Account or any asset
contained therein, regardless of whether such claim arises as a result of, in
connection with or relating in any way to, the business relationship between
Seller, on the one hand, and Camden, on the other hand, this Agreement, or any
other agreement or any other matter, and regardless of whether such claim arises
based on contract, tort, equity or any other theory of legal liability. Other
than with respect to the Aggregate Purchase Price to be paid to Seller in
connection with this Agreement, Seller hereby irrevocably waives any and all
claims it may have, now or in the future (in each case, however, prior to the
consummation of a business combination), and will not seek recourse against, the
Trust Account for any other reason whatsoever in respect thereof. Other than
with respect to an action for the recovery of the Aggregate Purchase Price to be
paid to Seller in connection with this Agreement, in the event Seller commences
any other action or proceeding based upon, in connection with, relating to or
arising out of any matter relating to Camden, which proceeding seeks, in whole
or in part, relief against the Trust Account or the public stockholders of
Camden, whether in the form of money damages or injunctive relief, Camden shall
be entitled to recover from Seller the associated legal fees and costs in
connection with any such action.
 
[Signature Page Follows]
 
 
8

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
set forth on the first page of this Agreement.
 

  CAMDEN LEARNING CORPORATION          
 
By:
        Name        Title           

 

  [SELLER]          
 
By:
        Name        Title           

 
Purchase Price Per Share:
Number of Shares:
Aggregate Purchase Price:
 
 
9

--------------------------------------------------------------------------------

 
 
Exhibit A
 
CAMDEN LEARNING CORPORATION
500 EAST PRATT STREET, SUITE 1200
BALTIMORE, MD 21202
 
October __, 2009


Continental Stock Transfer & Trust Company
17 Battery Place
New York, New York 10004


Attn: Frank DiPaolo
 
Re:           Trust Account No.


Gentlemen:


Camden Learning Corporation (the “Company”) is providing these irrevocable
instructions to you in connection with the above described Trust Account
established in connection with and pursuant to an Investment Management Trust
Agreement dated as of August 1, 2007 between the Company and Continental Stock
Transfer & Trust Company as Trustee (the “Trust Agreement”).  Upper case terms
used herein shall have the meanings ascribed to such terms in the Trust
Agreement.


In the event the Company delivers to you a Termination Letter substantially in
the form of Exhibit A to the Trust Agreement, in addition to the other documents
required to be delivered pursuant to such document, assuming you are the Trustee
on such date, then, in consideration for the electronic transfer of [NUMBER]
shares of the Company’s common stock to an account specified by the Company (the
“Company Account”) upon the settlement of the shares in the Company Account, you
are irrevocably instructed to deliver the sum of [AMOUNT] to [SELLER] in
accordance with the bank wire instructions provided to you below:


[INSERT INSTRUCTIONS]
 
 
10

--------------------------------------------------------------------------------

 
 
Exhibit A
 
The address for [SELLER] is [ADDRESS].  The contact person for [SELLER] is
[PERSON].  He can be reached at [NUMBER].


Kindly acknowledge where indicated below, your receipt and understanding of
these instructions and return a copy to Ellenoff Grossman & Schole LLP, attn:
David E. Kutcher, Esq. facsimile number (646)-895-7187.


A facsimile signed and electronically delivered copy of this letter shall be
deemed an original.
 

  Very truly yours,           CAMDEN LEARNING CORPORATION          
 
By:
      Name:       Title:            

 
Acknowledged and Agreed:


CONTINENTAL STOCK TRANSFER &
TRUST COMPANY


By: ____________________________
Name:
Title: